DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 107-119 are pending. Claims 112-119 are withdrawn. Claims 1-106 have been cancelled. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 107-111, in the reply filed on 10/25/2022 is acknowledged.

Claim Objections
Claims 107 and 110 are objected to because of the following informalities: 
Claim 107, lines 2-3: a comma should be added before “wherein” and after “conjugated diene”.
Claim 110, lines 2-3: a comma should be added before “wherein” and after “conjugated diene”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 108-109 and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 108-109 and 111 are indefinite for reciting “capable of making a composition” because it is unclear whether the limitations are limiting the method of claims 107 and 110, respectively, to produce compositions having the claimed amounts of mono-olefinic and di-olefinic species or if the methods just need to have the ability to produce those composition, without actually requiring the production of the claimed composition. In other words, are the claims requiring the production of the claimed compositions, therefore limiting the composition recited in claims 107 and 110? For purposes of examination, the claims will be interpreted as presented and that the process is merely capable of making compositions with the claimed at least amount of mono-olefinic species and at most amount of di-olefinic species. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 107-111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 693,407 A (hereinafter referred to as GB ‘407). 
In regards to claims 107-111, GB ‘407 discloses a method for the partial hydrogenation of polyunsaturated organic compounds comprising the selective hydrogenation of compounds having a plurality of linkages to produce mono-olefinic compounds (p. 1, lines 12-20). GB ‘407 discloses a specific example comprising myrcene (p. 3, lines 57 and 75), a conjugated terpene comprising three olefinic bonds, wherein two of the three olefinic bonds form a conjugated diene. It is noted that myrcene is an exemplified conjugated terpene disclosed by the Applicant’s specification. GB ‘407 also discloses that the selective hydrogenation is applicable to any polyolefinic hydrocarbon having double bonds which are conjugated (p. 4, lines 26-32).  
GB ‘407 does not appear to explicitly disclose that the selective hydrogenation makes a composition comprising at least about 55% mono-olefinic species and at most about 10% di-olefinic species or at least about 65% mono-olefinic species. 
However, GB '407 discloses that the partial hydrogenation can be affected without any substantial hydrogenation of mono-olefinic compounds (p. 1, lines 39-45), that the hydrogenation is carried out under sufficient time to affect the desired selective hydrogenation and that diolefins are hydrogenated to mono-olefins (p. 3, lines 14-32 and 81-92). This reasonably suggests that the process of GB ‘407 may be carried out such that di-olefinic species are completely hydrogenated to mono-olefinic species, and mono-olefinic species are recovered with substantially no saturated compounds, and therefore one of ordinary skill at the time of the invention would reasonably conclude that the process of GB ‘407 would produce a product composition having a content of mono-olefinic species approaching 100%, and thus make a composition comprising at least about 55% or at least about 65% mono-olefinic species and less than 10% di-olefinic species, similarly as claimed. 
With specific regards to claims 108, 109 and 111, GB ‘407 discloses a process that may be adjusted to provide a desired selective hydrogenation and reasonably suggests a process that is capable of producing a product composition having a content of mono-olefinic species approaching 100%, as discussed above. As such, the process of GB ‘407 is considered to be capable of making a composition comprising at least about 60%, 65%, 70% or 75% mono-olefinic species and at most about 5% di-olefinic species. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772